DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The abstract of the disclosure is objected because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 24-44, and 45 are directed to a system, and non-transitory computer-readable media (machine/apparatus/ product/article of manufacture), and claim 46 is directed to a method (i.e. process); therefore, all pending claims 24-46 are directed to one of the four statutory categories of invention.

Regarding Claim 24:  Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 24 is directed to a system (apparatus) with processor and memory, which is directed to one of the statutory categories.
Claim 24 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
support management of an object of a communication device based on a first data model of the object and a second data model of the object, wherein the first data model of the object is a vendor-neutral data model and the second data model of the object is a vendor-specific data model, wherein at least one of the first data model of the object or the second data model of the object is used to support use of a reference configured to indicate a linking between a first set of instance data of the object based on the first data model of the object and a second set of instance data of the object based on the second data model of the object (Mental processes -observation, evaluation, judgment, opinion).
Therefore, claim 24 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when executed by one or more processors of a system to classify the objects, link between objects, and store references of the objects. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing classify the objects, link between objects, and store references of the objects such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 24 is directed to a judicial exception.
Claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of one or more processor to classify the objects, link between objects, and store references of the objects to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 24 is not patent eligible.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 25 depends on claim 24 and it is further limiting the definitions of the data model objects. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 25 is not patent eligible. 


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 26 depends on claim 25 and it is further limiting the format of the object models. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 26 is not patent eligible. 

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 27 depends on claim 25 and it is further limiting formatting of the object models. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 27 is not patent eligible. 

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 28 depends on claim 24 and it is further limiting the classification of the first data model object. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 28 is not patent eligible. 

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 29 depends on claim 24 and it is further limiting the classification of the second data model object. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 29 is not patent eligible. 

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 30 depends on claim 24 and it is further limiting the classification of the first data model object. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 30 is not patent eligible. 

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 31 depends on claim 24 and it is further limiting the classification of the second data model object. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 31 is not patent eligible. 

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 32 depends on claim 24 and it is further limiting the classification of the first and the second data model objects. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 32 is not patent eligible. 

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 33 depends on claim 32 and it is further limiting how the linking between different data model objects. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 33 is not patent eligible. 

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 34 depends on claim 33 and it is further limiting how the linking between different data model objects is. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 34 is not patent eligible.

Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 35 depends on claim 24 and it is further limiting how data model objects are published or stored. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 35 is not patent eligible. 
 
Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 36 depends on claim 24 and it is further limiting how data model objects are published or stored. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 36 is not patent eligible. 

Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 37 depends on claim 24 and it is further limiting storing different sets of the instance data model objects. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 37 is not patent eligible. 

Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 38 depends on claim 24 and it is further limiting a management action done at which device. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 38 is not patent eligible. 


Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 39 depends on claim 24 and it is further limiting a management action done at which device based on certain links between different data model objects. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 39 is not patent eligible. 

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 40 depends on claim 24 and it is further limiting how different entities are sending/receiving messages based on different data model objects. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 40 is not patent eligible. 

Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 41 depends on claim 24 and it is further limiting how different entities are sending/receiving messages based on different data model objects and defining a management action done at certain entity. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 41 is not patent eligible. 

Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 42 depends on claim 24 and it is further limiting the definition of the object type. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 42 is not patent eligible. 

Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 43 depends on claim 24 and it is further limiting the definition of the communication device. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 43 is not patent eligible.

Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 44 depends on claim 24 and it is further limiting defining what the apparatus includes. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 44 is not patent eligible.


Regarding Claim 45:  Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 45 is directed to non transitory computer readable medium, which is directed to one of the statutory categories.
Claim 45 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
support management of an object of a communication device based on a first data model of the object and a second data model of the object, wherein the first data model of the object is a vendor-neutral data model and the second data model of the object is a vendor-specific data model, wherein at least one of the first data model of the object or the second data model of the object is used to support use of a reference configured to indicate a linking between a first set of instance data of the object based on the first data model of the object and a second set of instance data of the object based on the second data model of the object (Mental processes -observation, evaluation, judgment, opinion).
Therefore, claim 45 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when executed by apparatus to classify the objects, link between objects, and store references of the objects. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing classify the objects, link between objects, and store references of the objects such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 45 is directed to a judicial exception.
Claim 45 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of one or more processor to classify the objects, link between objects, and store references of the objects to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 45 is not patent eligible.

Regarding Claim 46:  Claim 46 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 46 is directed to a method, which is directed to one of the statutory categories.
Claim 46 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
support management of an object of a communication device based on a first data model of the object and a second data model of the object, wherein the first data model of the object is a vendor-neutral data model and the second data model of the object is a vendor-specific data model, wherein at least one of the first data model of the object or the second data model of the object is used to support use of a reference configured to indicate a linking between a first set of instance data of the object based on the first data model of the object and a second set of instance data of the object based on the second data model of the object (Mental processes -observation, evaluation, judgment, opinion).
Therefore, claim 46 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when at computer system method to classify the objects, link between objects, and store references of the objects. The system in the above steps is recited at a high-level of generality (i.e., as a generic system performing classify the objects, link between objects, and store references of the objects such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 46 is directed to a judicial exception.
Claim 46 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of computer system to classify the objects, link between objects, and store references of the objects amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 46 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 24, and 45-46 the instant claims recites “support management of an object of a communication device based on a first data model of the object and a second data model of the object”. It is unclear from the claim and specification what exactly is required of “support management”.  As above, “support” could be storing, performing actions, or could even be a router or processor. Further, it is unclear if the “support” is based on a first data model or if the “management” is based on a first data model and what is required of supporting. For purposes of prosecution, examiner interprets “support management of an object of a communication device based on a first data model of the object and a second data model of the object” as managing an object of a communication device based on a first data model and second data model. 
Furthermore, the instant claims recite “herein at least one of the first data model of the object or the second data model of the object is used to support use of a reference configured to indicate a linking”. It is unclear what the support use of a reference configured means and what is required of support means. For purposes of prosecution, examiner interprets “is used to support use of a reference configured to indicate a linking” as mapping between first and second data model objects/instances. 

Regarding claim 25-44, dependent claims are rejected based on their dependency from the rejected claim 24 and do not remedy this issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 24, 29, and 35-46 are rejected under 35 U.S.C. 102(a1) as being anticipated by STRASSNER et al. (“STRASSNER”, US 20140279747 A1) hereinafter STRASSNER.

Regarding claim 24, An apparatus ([0305-0312] device, Fig. 8), comprising: 
at least one processor ([0305-0312] device, processor, Fig. 8); and 
at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor ([0305-0312] device, processor, Fig. 8, as software executing in a processor, memory), cause the apparatus to: 
support management of an object of a communication device ([0074-0091] Fig 1a, Fig. 1b, management system is the entity 1, object of communication device is entity 2) based on a first data model of the object and a second data model of the object ([0088-0093] Fig. 1b, Fig. 2a, Annotations 164 may also be defined and are used to describe the time, version, and other metadata that define the appropriate set of objects that represent the appropriate instance of second entity 160, and whether such objects have already been defined in one or more data models 166 {first and second data models}, The capabilities request 167 and capabilities response 168 messages may be based on the knowledge contained in information model 163, first data model, second data model), 
wherein the first data model of the object is a vendor-neutral data model and the second data model of the object is a vendor-specific data model ([0093] Fig. 2a, A first data model type may be a technology-specific but vendor-neutral instantiation of information model 205, A second data model type is a technology-specific and vendor-specific instantiation of information model 205), 
wherein at least one of the first data model of the object or the second data model of the object is used to support use of a reference configured to indicate a linking between a first set of instance data of the object based on the first data model of the object and a second set of instance data of the object based on the second data model of the object ([0101] enabling the information model to be used to support multiple data models through a set of mappings, making it superior to starting with a particular data model since it abstracts the specification of the network objects and their relationships from how they are to be collected and the implementation of the collection;)([0138]  The mapping performed by the management entity may comprise either the model elements or references to the model elements, and may be realized as any appropriate data structure, such as an array of complex objects.)([0110])([0123])([0135])([0188-0190] dependencies between different data models for pre/post processing) [0088-0091] Fig. 1b, managed entity 2 has different data models SW data, HW data, OS Data){Examiner interprets implementation of the object is an instant of the object, reference to the object is an instant of the object}{this limitation has an excessive verbiages, examiner interprets this limitation that there is a mapping between the first data model of object/instance and the second data model of object/instance}.



Regarding claim 29, STRASSNER teaches the apparatus of claim 24, 
STRASSNER  teaches wherein the second data model of the object is part of a vendor proprietary data model ([0093] A second data model type is a technology-specific and vendor-specific instantiation of information model 205. As an example, data models 220-222 are technology-specific and vendor specific instantiations of information model 205 as well as data model 211.).


Regarding claim 35, STRASSNER teaches the apparatus of claim 24, 
STRASSNER teaches wherein, to support management of the object of1230601_1Atty. Docket No.: 320864-US-NP Preliminary AmendmentPage 4 of 8the communication device, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: publish the first data model of the object and the second data model of the object ([0169-0171] Fig. 6e-2,  The management entity may add the new data model to the list of data models if it is not already in the list (block 6175).){Examiner interprets adding the new data models to the existing list as publish}.


Regarding claim 36, STRASSNER teaches the apparatus of claim 24, 
STRASSNER teaches wherein, to support management of the object of the communication device, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: store the first data model of the object and the second data model of the object ([0111] Fig. 4, storage) ([0120] Fig. 5, storage)([0130-0132] Fig. 6 save the collected data about objects)([0271] the management entity saves a reference to the at least one model element defined by the at least one data model being used in the data collection process)([0178]  The management entity may map and store each model element of the information model to at least one model element of a selected data model (block 6200).).


Regarding claim 37, STRASSNER teaches the apparatus of claim 24, 
STRASSNER teaches wherein, to support management of the object of the communication device, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: store the first set of instance data of the object based on the first data model of the object and the second set of instance data of the object based on the second data model of the object ([0088] metadata defines the instances of the objects and the objects)([0138-0140]  The management entity may store a reference to each data structure and metadata,  Each of these objects may have one or more metadata objects associated with them in order to express context, restrictions, or other factors that influence the semantics. The management entity may store a reference to each data structure and metadata)([0294] update the set of instance objects).


Regarding claim 38, STRASSNER teaches the apparatus of claim 24, 
STRASSNER teaches wherein, to support management of the object of the communication device, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: execute, at the communication device based on the first data model of the object or the second data model of the object, a management action ([0076-0088] A ManageableEntity {communication device} is defined as any entity of interest in a managed environment that can perform and/or respond to management functions, capabilities request 167 and capabilities response 168 messages, with second entity 160 to determine the functionality and behavior that second entity 160 supports. The capabilities request 167 and capabilities response 168 messages may be based on the knowledge contained in information model 163.){Model information has information related to data model of the object}.


Regarding claim 39, STRASSNER teaches the apparatus of claim 24, 
STRASSNER teaches wherein, to support management of the object of the communication device, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: execute, at the communication device based on the linking between the first set of instance data of the object based on the first data model of the object and the second set of instance data of the object based on the second data model of the object, a management action ([0088-0091] Fig. 1b, managed entity 2 is collecting performance metrics {management action conducted at the entity 2},  It is noted that a protocol may be used to support one or more types of data {first and second data models}, and that a particular type of data may require multiple protocols to obtain all of the information that constitute a particular type of data, SW data, OS data, HW data are different data models of the same entity 2)([0076-0090] An information model is an abstraction and representation of the entities in a managed environment. This includes definition of their attributes, operations and relationships)([0092-0095] Fig. 2a, mapping/linking between different data models, 210-212, and 220-222 are instances of data model objects ).


Regarding claim 40, STRASSNER teaches the apparatus of claim 24, wherein, to support management of the object of the communication device, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
STRASSNER teaches send, by a management system toward the communication device based on the linking between the first set of instance data of the object based on the first data model of the object and the second set of instance data of the object based on the second data model of the object, a request for execution of a management action ([0088-0091] Fig. 1b,  Hypertext Transfer Protocol (Secure) (HTTP(S)) capability request may be sent by first entity 155 {management system} to second entity 160 to provide various performance metrics managed entity 2 {communication device} is collecting performance metrics {management action conducted at the entity 2},  It is noted that a protocol may be used to support one or more types of data {first and second data models}, and that a particular type of data may require multiple protocols to obtain all of the information that constitute a particular type of data, SW data, OS data, HW data are different data models of the same entity 2)([0076-0090] An information model is an abstraction and representation of the entities in a managed environment. This includes definition of their attributes, operations and relationships)([0092-0095] Fig. 2a, mapping/linking between different data models, 210-212, and 220-222 are instances of data model objects ); and 
receive, by the management system from the communication device, an indication of a result of execution of the management action ([0088-0091] Replies to the query or queries may come back through the same management interface of second entity 160 that the requests were received.).


Regarding claim 41, STRASSNER teaches the apparatus of claim 24, wherein, to support management of the object of the communication device, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
STRASSNER teaches receive, by the communication device from a management system, a request for execution of a management action ([0076-0091] A ManageableEntity can respond to management requests; Hypertext Transfer Protocol (Secure) (HTTP(S)) capability request may be sent by first entity 155 {management system} to second entity 160 to provide various performance metrics managed entity 2 {communication device} is collecting performance metrics {management action conducted at the entity 2},  It is noted that a protocol may be used to support one or more types of data {first and second data models}, and that a particular type of data may require multiple protocols to obtain all of the information that constitute a particular type of data, SW data, OS data, HW data are different data models of the same entity 2)([0076-0090] An information model is an abstraction and representation of the entities in a managed environment. This includes definition of their attributes, operations and relationships); 
execute, by the communication device based on the linking between the first set of instance data of the object based on the first data model of the object and the second set of instance data of the object based on the second data model of the object, the management action ([0088-0091] Fig. 1b, managed entity 2 is collecting performance metrics {management action conducted at the entity 2},  It is noted that a protocol may be used to support one or more types of data {first and second data models}, and that a particular type of data may require multiple protocols to obtain all of the information that constitute a particular type of data, SW data, OS data, HW data are different data models of the same entity 2)([0076-0090] An information model is an abstraction and representation of the entities in a managed environment. This includes definition of their attributes, operations and relationships)([0092-0095] Fig. 2a, mapping/linking between different data models, 210-212, and 220-222 are instances of data model objects ); and 
send, by the communication device toward the management system, an indication of a result of execution of the management system ([0088-0091] Replies to the query or queries may come back through the same management interface of second entity 160 that the requests were received.).


Regarding claim 42, STRASSNER teaches the apparatus of claim 24, 
STRASSNER teaches wherein the object includes at least one of a port, an interface, or an access control list ([0082] Examples of a ManageableEntity include devices (e.g., routers, switches, host computers), entities that are part of a device (e.g., physical ports and logical device interfaces), as well as protocols, applications, servers, and services—in short, anything that can respond to management requests;).


Regarding claim 43, STRASSNER teaches the apparatus of claim 24, 
STRASSNER teaches wherein the communication device includes a router, a switch, or an endpoint device ([0069] device acts as router)([0082] Examples of a ManageableEntity include devices (e.g., routers, switches, host computers), entities that are part of a device (e.g., physical ports and logical device interfaces), as well as protocols, applications, servers, and services—in short, anything that can respond to management requests;).

Regarding claim 44, STRASSNER teaches the apparatus of claim 24, 
STRASSNER teaches wherein the apparatus includes the communication device or a management system configured to manage the communication device ([0074] Fig. 1a, Fig. 1b Entity 1 is the management system, Entity 2 is the manageable entity)([0082] Examples of a ManageableEntity include devices (e.g., routers, switches, host computers), entities that are part of a device (e.g., physical ports and logical device interfaces), as well as protocols, applications, servers, and services—in short, anything that can respond to management requests;).
1230601_1Atty. Docket No.: 320864-US-NP…

Regarding claim 45, A non-transitory computer-readable medium comprising a set of instructions which, when executed by an apparatus, cause the apparatus to  ([0305-0312] device, processor, Fig. 8, as software executing in a processor, memory), 
The rest of claim 45 can be rejected with the same reasoning as claim 24.

Regarding claim 46, claim 46 can be rejected with the same reasoning as claim 24.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 25-27 are rejected under 35 U.S.C. 103 as being un-patentable STRASSNER et al. (“STRASSNER”, US 20140279747 A1) hereinafter STRASSNER, in view of Xiao et al. (”Xiao”, US 10380090 B1) hereinafter Xiao.

Regarding claim 25, STRASSNER teaches the apparatus of claim 24, 
STRASSNER does not explicitly teach wherein the first data model of the object defines a first object identifier in a first format and the second data model of the object defines a second object identifier in a second format different than the first format, however
Xiao teaches wherein the first data model of the object defines a first object identifier in a first format and the second data model of the object defines a second object identifier in a second format different than the first format ([Col. 2 Lines 19-30] The names may be strings or other alphanumeric sequences used to identify portions of the nested object)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify STRASSNER in view Xiao in order to utilize different formats for the names and identifiers because it would help achieves lossless compression of the nested objects and distinguish between data types in the form of the names by using numeric and other formats.


Regarding claim 26, STRASSNER and Xiao teach the apparatus of claim 25, 
STRASSNER does not explicitly teach wherein the first format includes a string format and the second format includes a numeric format or the first format includes a numeric format and the second format includes a string format, however
Xiao teaches wherein the first format includes a string format and the second format includes a numeric format or the first format includes a numeric format and the second format includes a string format ([Col. 2 Lines 19-30] The names may be strings or other alphanumeric sequences used to identify portions of the nested object)([Col. 7 Lines 45-55]  numeric identifier 602, a type 606, and a name 610. The numeric identifier 602 may correspond to an id 614 written to storage along with a length field 616 and a scalar value field 618)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify STRASSNER in view Xiao in order to utilize different formats for the names and identifiers because it would help achieves lossless compression of the nested objects and distinguish between data types in the form of the names by using numeric and other formats.



Regarding claim 27, STRASSNER and Xiao teach the apparatus of claim 25, 
STRASSNER does not explicitly teach wherein the first format includes a list format and the second format includes a hierarchical format or the first format includes a hierarchical format and the second format includes a list format, however
Xiao teaches wherein the first format includes a list format and the second format includes a hierarchical format or the first format includes a hierarchical format and the second format includes a list format ([Col. 2 Lines 20-28] Fig. 3, object may be viewed as a hierarchy of sub-objects, each of which might be associated with a name)([Col. 4 Lines ] Fig. 2, nested object might be represented as list or arrays)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify STRASSNER in view Xiao in order to utilize different formats for the names and identifiers because it would help achieves lossless compression of the nested objects and distinguish between data types in the form of the names by using different formats. 


Claims 28, 30-34 are rejected under 35 U.S.C. 103 as being un-patentable STRASSNER et al. (“STRASSNER”, US 20140279747 A1) hereinafter STRASSNER, in view of Chandrasekhar et al. (”Chandrasekhar”, US 20200412614 A1) hereinafter Chandrasekhar.

Regarding claim 28, STRASSNER teaches the apparatus of claim 24, 
STRASSNER does not explicitly teach wherein the first data model of the object is part of an Internet Engineering Task Force data model or an OpenConfig data model, however
Chandrasekhar teaches wherein the first data model of the object is part of an Internet Engineering Task Force data model or an OpenConfig data model ([0035, 0039]  elements 14 may support open configuration YANG data models natively.)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify STRASSNER in view Chandrasekhar in order to utilize IETF data model or OpenConfig data model because it would help device controller manage and model the configuration data and the state data of the network elements more appropriately and more common standard. 

Regarding claim 30, STRASSNER teaches the apparatus of claim 24, 
STRASSNER does not explicitly teach wherein the first data model of the object is based on at least one of a Yet Another Next Generation (YANG) data modeling language, a Unified Modeling Language (UML) data modeling language, or protobuf, however
Chandrasekhar teaches wherein the first data model of the object is based on at least one of a Yet Another Next Generation (YANG) data modeling language, a Unified Modeling Language (UML) data modeling language, or protobuf ([0035, 0039]  elements 14 may support open configuration YANG data models natively.)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify STRASSNER in view Chandrasekhar in order to utilize IETF data model or OpenConfig data model because it would help device controller manage and model the configuration data and the state data of the network elements more appropriately and more common standard. 
 

Regarding claim 31, STRASSNER teaches the apparatus of claim 24, 
STRASSNER does not explicitly teach wherein the second data model of the object is based on at least one of a Yet Another Next Generation (YANG) data modeling language, a Unified Modeling Language (UML) data modeling language, or protobuf, however
Chandrasekhar teaches wherein the second data model of the object is based on at least one of a Yet Another Next Generation (YANG) data modeling language, a Unified Modeling Language (UML) data modeling language, or protobuf ([0035, 0039]  elements 14 may support open configuration YANG data models natively.)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify STRASSNER in view Chandrasekhar in order to utilize IETF data model or OpenConfig data model because it would help device controller manage and model the configuration data and the state data of the network elements more appropriately and more common standard. 
 

Regarding claim 32, STRASSNER teaches the apparatus of claim 24, 
STRASSNER does not explicitly teach wherein the first data model of the object and the second data model of the object are based on a Yet Another Next Generation (YANG) data modeling language, however
Chandrasekhar teaches wherein the first data model of the object and the second data model of the object are based on a Yet Another Next Generation (YANG) data modeling language ([0035, 0038-0039]  elements 14 may support open configuration YANG data models natively., There may be many models (m) of network devices and versions)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify STRASSNER in view Chandrasekhar in order to utilize IETF data model or OpenConfig data model because it would help device controller manage and model the configuration data and the state data of the network elements more appropriately and more common standard. 

Regarding claim 33, STRASSNER and Chandrasekhar teach the apparatus of claim 32, 
STRASSNER teaches wherein the linking between the first set of instance data of the object based on the first data model of the object and the second set of instance data of the object based on the second data model of the object is included within a container of a list element ([0218-0226] Fig. 6c-2 containers have entities {list elements}, objects, associate objects within the container steps 60702, 60704).

Regarding claim 34, STRASSNER and Chandrasekhar teach the apparatus of claim 33, 
STRASSNER does not explicitly teach wherein the linking between the first set of instance data of the object based on the first data model of the object and the second set of instance data of the object based on the second data model of the object is included within a leaf within the container of the list element, however
Chandrasekhar teaches wherein the linking between the first set of instance data of the object based on the first data model of the object and the second set of instance data of the object based on the second data model of the object is included within a leaf within the container of the list element ([0069-0072] Fig. 4, leaf nodes in the graph {container 92} are Model 88B and Model 88A, for example Model 88A is switch version 9.1 with model 4200-24T, Model 88B is switch version 9.1 with model 4200-48T, models 88A and 88B are linked under Model 86A )
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify STRASSNER in view Chandrasekhar in order to utilize containers with leafs because it would simplify to define mapping between different devices among different models and provide an easy and appropriate way to configure objects within the container and graph structure.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444